DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 Allowable Subject Matter
Claims 1-9, 11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1-9, 11, 13 and 16-18, the cited prior art of record does not teach or suggest an apparatus with over other claim features “generate an output using the determined deviation and a location of the first electrical device, wherein the output is indicative of the first electrical device being erroneously commissioned relative to the location of the first electrical device, wherein the output indicates a difference in a sensing signal associated with the first electrical device at the location of the first electrical device and a sensing signal associated with the monitored behavior of the another electrical device of the one or more electrical devices, and wherein the sensing signal associated with the first electrical device is used to control operation of the first electrical device, and determine that the first electrical device is assigned to the behavior class that is different from a behavior class for the location of the first electrical device.” as disclosed in claim 1.
In regards to claims 14-15, the cited prior art of record does not teach or suggest an method with over other claim features “generating an output using the determined deviation and a location of the first electrical device wherein the output is indicative of the first electrical device being erroneously commissioned relative to the location of the first electrical device, wherein the output indicates a difference in a sensing signal associated with the first electrical device at the location of the first electrical device and a sensing signal associated with the monitored behavior of the another electrical device of the one or more electrical devices, and wherein the sensing signal associated with the first electrical device is used to control operation of the first electrical device, and determining that the first electrical device is assigned to the behavior class that is different from a behavior class for the location of the first electrical device.” as disclosed by claim 14.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Silbert [US 2012/0013257 A1] who teaches the network controls the illumination level and pattern in response to light, sound, and motion. The network may also be trained according to uploaded software behavior modules, and subsets of the network may be organized into groups for illumination control and maintenance reporting.
The primary reason of allowance of the claims is improvement with generate an output using the determined deviation and a location of the first electrical device, wherein the output is indicative of the first electrical device being erroneously commissioned relative to the location of the first electrical device, wherein the output indicates a difference in a sensing signal associated with the first electrical device at the location of the first electrical device and a sensing signal associated with the monitored behavior of the another electrical device of the one or more electrical devices, and wherein the sensing signal associated with the first electrical device is used to control operation of the first electrical device, and determine that the first electrical device is assigned to the behavior class that is different from a behavior class for the location of the first electrical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844